DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 cancelling Claims 1, 5, 6, 8, 15, 16, 18, 25, 26, 28, 34 – 36, 38, 39, 45, and 47 and amending Claims 37, 40 – 43, 46, and 49 – 52 has been entered.  Note:  The 11/02/2021 claim set amended the 09/22/2021 After Final claim set that was not entered as stated in the 10/18/2021 Advisory Action.  However, Applicant checked box #1a in the request for continued examination form (PTO/SB/30) filed on 11/02/2021; therefore the previously filed 09/22/2021 After Final claim set is entered and amended by the 11/02/2021 claim set.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10, l. 2 “the monolithic structure defines an inner surface defining a central passageway” is believed to be in error for --the Claim 37, l. 11 previously recited ‘an inner surface of the monolithic structure’.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Independent Claim 37 and dependent Claim 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Amended Claim 37 recites “A monolithic attitude control motor frame, comprising: a monolithic structure comprising a centerline, [[and]] an outer surface of revolution and a plurality of tapering side walls defining a plurality of cavities in a geometric arrangement extending radially from the outer surface of revolution [[to]] toward the centerline such that adjacent cavities of the plurality of cavities share a side wall or side wall portion therebetween, wherein each cavity being configured to receive an attitude control motor and the plurality of tapering side walls of each cavity of at least an inner surface of the monolithic structure; and each first cavity side wall having a trapezoidal shape between the outer surface of revolution and the inner surface of the monolithic structureClaim 37 recites a genus claim; however, the written description of the original disclosure is completely silent on “…one or more of the second cavity side walls having a triangle shape between the outer surface of revolution and an inner surface of the monolithic structure; and each first cavity side wall having a trapezoidal shape between the outer surface of revolution and the inner surface of the monolithic structure”.  The words “triangle” and “trapezoid” are missing from the original written description.  The last sentence of MPEP 2163(II)(A)(3)(a)(i) stated “If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph”.  Applicant’s original Fig. 2 (marked-up below) illustrated a single embodiment with an octagon shape (205) at the outer surface of revolution, a square/rectangular shape (207) at the inner surface (121) of revolution, where trapezoidal shaped side walls (labeled) tapered between the octagon shape (205) at the outer surface of revolution and the square/rectangular shape (207) at the inner surface (121) of revolution, and where triangle shaped side walls (labeled) tapered between the octagon shape (205) at Pg. 7, ll. 1 – 7 “In the illustrated embodiment, one or more of cavities 201 transitions and tapers from a generally octagonal shape 205 at outer surface 109 to a generally rectangular or square shape 207 at an inner surface 121 (shown in Figures 1 and 3) of monolithic frame 103. Also, in the illustrated embodiment, one or more of cavities 203 transitions and tapers from a generally rectangular or square shape 209 at outer surface 109 to a generally rectangular or square shape 301 (shown in Figure 3) at inner surface 121 (shown in Figures 1 and 3)”.

    PNG
    media_image1.png
    799
    978
    media_image1.png
    Greyscale

Pg. 7, ll. 7 – 13 disclosed that the invention contemplated “multitude of shapes and tapers of cavities”; however, the remainder of the original disclosure failed to provide any other examples of species with “…at least some cavities includes: first cavity side walls tapering toward the centerline of the monolithic structure; second cavity side walls tapering toward the centerline of the monolithic structure; one or more of the second cavity side walls having a triangle shape between the outer surface of revolution and an inner surface of the monolithic structure; and each first cavity side wall having a trapezoidal shape between the outer surface of revolution and the inner surface of the monolithic structure”.  The original disclosure failed to describe a “representative number of species” necessary to provide written description support for the entire genus of amended Claim 37 which encompasses “a plurality of cavities in a geometric arrangement…at least some cavities includes: first cavity side walls tapering toward the centerline of the monolithic structure; second cavity side walls tapering toward the centerline of the monolithic structure; one or more of the second cavity side walls having a triangle shape between the outer surface of revolution and an inner surface of the monolithic structure; and each first cavity side wall having a trapezoidal shape between the outer surface of revolution and the inner surface of the monolithic structure” where the geometric shapes of the cavity at the outer surface of revolution and the inner surface of the monolithic structure were not claimed and therefore not limited to the single illustrated species.  A "representative number of species" means that the species which are adequately described are representative of the entire genus.  The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004).  The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. Id.  Again, the words “triangle” and “trapezoid” are missing from the original written description.  Consequently amended Claim 37 and dependent Claim 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement because the single disclosed species failed to support the expansive language of the genus claims.
Independent Claim 43 and dependent Claim 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of Claim 43 recites “A monolithic attitude control motor frame, comprising: a monolithic structure comprising: an outer surface of revolution and a plurality of tapering side walls defining a plurality of cavities, in a geometric arrangement, extending radially from the outer surface of revolution and tapering towards a centerline of the monolithic structure, such that adjacent cavities of the plurality of cavities share a side wall or side wall portion therebetween, each cavity of the plurality of cavities configured to receive an attitude control motor, and the plurality of tapering side walls of at least some cavities include the first cavity side walls and the second cavity side walls are arranged in an alternating pattern; at least one second cavity side wall having a triangle shape between the outer surface of revolution and an inner surface of the monolithic structure in the respective one cavity; each first cavity side wall having a trapezoidal shape between the outer surface of revolution and the inner surface of the monolithic structure in the respective one cavity; and each second cavity side wall being angled relative to those first cavity side walls being adjacent Claim 43 recites a genus claim; however, the written description of the original disclosure is completely silent on “…at least one second cavity side wall having a triangle shape between the outer surface of revolution and an inner surface of the monolithic structure in the respective one cavity; each first cavity side wall having a trapezoidal shape between the outer surface of revolution and the inner surface of the monolithic structure in the respective one cavity”.  The words “triangle” and “trapezoid” are missing from the original written description.  The last sentence of MPEP 2163(II)(A)(3)(a)(i) stated “If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph”.  Applicant’s original Fig. 2 (marked-up above) illustrated a single embodiment with an octagon shape (205) at the outer surface of revolution, a square/rectangular shape (207) at the inner surface (121) of revolution, where trapezoidal shaped side walls (labeled) tapered between the octagon shape (205) at the outer surface of revolution and the square/rectangular shape (207) at the inner surface (121) of revolution, and where triangle shaped side walls (labeled) tapered between the octagon shape (205) at the outer surface of revolution and the square/rectangular shape (207) at the inner surface (121) of revolution.  The cavity was defined by the trapezoidal shaped side walls alternating with the triangle shaped side walls.  Original written description disclosed on Pg. 7, ll. 1 – 7 “In the illustrated embodiment, one or more of cavities 201 transitions and tapers from a generally octagonal shape 205 at outer surface 109 to a generally rectangular or square shape 207 at an inner surface 121 (shown in Figures 1 and 3) of monolithic frame 103. Also, in the illustrated embodiment, one or more of cavities 203 transitions and tapers from a generally rectangular or square shape 209 at outer surface 109 to a generally rectangular or square shape 301 (shown in Figure 3) at inner surface 121 (shown in Figures 1 and 3)”.  Pg. 7, ll. 7 – 13 disclosed that the invention contemplated “multitude of shapes and tapers of cavities”; however, the remainder of the original disclosure failed to provide any other examples of species with “…at least one second cavity side wall having a Claim 43 which encompasses “a plurality of tapering side walls defining a plurality of cavities, in a geometric arrangement,… at least one second cavity side wall having a triangle shape between the outer surface of revolution and an inner surface of the monolithic structure in the respective one cavity; each first cavity side wall having a trapezoidal shape between the outer surface of revolution and the inner surface of the monolithic structure in the respective one cavity” where the geometric shapes of the cavity at the outer surface of revolution and the inner surface of the monolithic structure were not claimed and therefore not limited to the single illustrated species.  A "representative number of species" means that the species which are adequately described are representative of the entire genus.  The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004).  The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. Id.  Again, the words “triangle” and “trapezoid” are missing from the original written description.  Consequently amended Claim 37 and dependent Claim 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement because the single disclosed species failed to support the expansive language of the genus claims.

Independent Claim 37 and dependent Claim 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “a first plurality of cavities exhibiting an octagonal shape at the outer surface of revolution and tapers to form a square shape towards a centerline of the monolithic structure and a second plurality of cavities exhibiting a square shape at the outer surface of revolution, different from the octagonal shape, and tapers to form at least one of the square shape and a rectangular shape towards the centerline of the monolithic structure”, (Pg. 7, ll. 1 – 7 and Figs. 1 and 2) does not reasonably provide enablement for the full scope of amended Claim 37 recitation “A monolithic attitude control motor frame, comprising: a monolithic structure comprising a centerline, [[and]] an outer surface of revolution and a plurality of tapering side walls defining a plurality of toward the centerline such that adjacent cavities of the plurality of cavities share a side wall or side wall portion therebetween, wherein each cavity being configured to receive an attitude control motor and the plurality of tapering side walls of each cavity of at least some cavities includes: first cavity side walls tapering toward the centerline of the monolithic structure; second cavity side walls tapering toward the centerline of the monolithic structure; one or more of the second cavity side walls having a triangle shape between the outer surface of revolution and an inner surface of the monolithic structure; and each first cavity side wall having a trapezoidal shape between the outer surface of revolution and the inner surface of the monolithic structurePg. 7, ll. 7 – 10 disclosed “It should be noted, however, that the shapes and tapers of cavities 201 and 203 shown in Figure 2 are merely exemplary of the multitude of shapes and tapers of cavities contemplated by the present invention”, the original disclosure failed to enable all possible shapes of the plurality of cavities at the outer surface of revolution.  Similarly, the original disclosure failed to enable all possible shapes of the plurality of cavities at the inner surface of the monolithic structure.  The original disclosure failed to enable all possible combinations of all possible cavity shapes at the outer surface of revolution in combination with all possible cavity shapes at the inner surface of the monolithic structure.  For example, the full scope of amended Claim 37 encompassed Claim 41 fails to limit the scope of the shapes of the plurality of cavities at the outer surface of revolution and the inner surface of the monolithic structure.
When determining whether “undue experimentation” would have been needed to make and use the claimed invention the following factors, MPEP 2164.01(a), are considered:  (A) the breadth of the claims – applicant claims a plurality of tapering side walls defining a plurality of cavities…at least some cavities includes: first cavity side walls tapering toward the centerline of the monolithic structure; second cavity side walls tapering toward the centerline of the monolithic structure; one or more of the second cavity side walls having a triangle shape between the outer surface of revolution and an inner surface of the monolithic structure; and each first cavity side wall having a trapezoidal shape between the outer surface of revolution and the inner surface of the monolithic structure”; (B) the nature of the invention - applicant claims a monolithic attitude control motor frame having a plurality of tapering side walls defining a plurality of cavities with an unknown cavity shape at the outer surface of revolution and an unknown cavity shape at the inner surface of revolution.; (C) the state of the prior art – the prior art references applied in the 35 USC 103 rejections (below) teaches the state of the prior art.  The prior art does not teach all possible shapes of the plurality of cavities at the outer surface of revolution.  Similarly, the prior art does not teach all possible shapes of the plurality of cavities at the inner surface of the monolithic structure.  The prior art does not teach all possible combinations of all possible cavity for the first time during a test on November 16, 2020.  The November 16, 2020 test was over ten years after Applicant’s earliest effective filing date of 01/15/2010.  The successful test was the sixth test of the SM-3 Block IIA interceptor missile with the “hit-to-kill” vehicle that didn’t exist in 2010 because development of the SM-3 Block IIA started in 2015.  Pg. 6 of Mizokami teaches that ground based midcourse defense (GMD) missiles had a 50% kill rate, i.e., successfully hit and destroyed an incoming warhead in half the tests under tightly controlled test conditions that did not replicate actual combat conditions, but the 50% kill rate was achieve around 10 years after Applicant’s earliest effective filing date of 01/15/2010.  Mizokami teaches that “The U.S. would have to launch four, or ideally five GMDs to knock down a single warhead.”  Max Fisher, et al., “Did American Missile Defense Fail in Saudi Arabia?”, New York Times Company, December 4, 2017, on Pg. 3, that the Saudi defense batteries fired five Patriot missiles to shoot down the incoming Houthis missile but all five Patriot missiles failed to shoot down the Houthis missile because the warhead exploded at the Riyadh airport.  The United States of America has spent billions of dollars over multiple decades developing and fielding ballistic missile defenses such as “hit-to-kill” vehicles with attitude control motors; however, the majority of reported anti-ballistic missile missiles were either complete failures or had very low success rates in the years prior to 2010 during very controlled testing.  The low success rate after decades of design, development, and testing was evidence of low predictability due to the high complexity and high difficulty of hitting a very high speed ICBM warhead with Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999, 85 USPQ2d 1826, 1830 (Fed. Cir. 2008) the court held that "The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims." (quotation omitted)  In MagSil Corp. v. Hitachi Global Storage Techs., Inc. 687 F.3d 1377, 103 USPQ2d 1769 (Fed. Cir. 2012), the Federal Circuit stated that "a patentee chooses broad claim language at the peril of losing any claim that cannot be enabled across its full scope of coverage".  As discussed above, Applicant’s original Fig. 2 (marked-up above) illustrated a single embodiment with an octagon shape (205) at the outer surface of revolution, a Claims 37 and 41 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, does not enable the full scope of the claimed invention.

Independent Claim 43 and dependent Claim 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “a first plurality of cavities exhibiting an octagonal shape at the outer surface of revolution and tapers to form a square shape towards a centerline of the monolithic structure and a second plurality of cavities exhibiting a square shape at the outer surface of revolution, different from the octagonal shape, and tapers to form at least one of the square shape and a rectangular shape towards the centerline of the monolithic structure”, (Pg. 7, ll. 1 – 7 and Figs. 1 and 2) does not reasonably provide enablement for the full scope of amended Claim 43 recitation “A monolithic attitude control motor frame, comprising: a monolithic structure comprising: an outer surface of revolution and a plurality of tapering side walls defining a plurality of cavities, in a geometric arrangement, extending radially from the outer surface of revolution and tapering towards a centerline of the monolithic structure, such that adjacent cavities of the plurality of cavities share a side wall or side wall portion therebetween, each cavity include the first cavity side walls and the second cavity side walls are arranged in an alternating pattern; at least one second cavity side wall having a triangle shape between the outer surface of revolution and an inner surface of the monolithic structure in the respective one cavity; each first cavity side wall having a trapezoidal shape between the outer surface of revolution and the inner surface of the monolithic structure in the respective one cavity; and each second cavity side wall being angled relative to those first cavity side walls being adjacent Pg. 7, ll. 7 – 10 disclosed “It should be noted, however, that the shapes and tapers of cavities 201 and 203 shown in Figure 2 are merely exemplary of the multitude of shapes and tapers of cavities contemplated by the present invention”, the original disclosure failed to enable all possible shapes of the plurality of cavities at the outer surface of revolution.  Similarly, the original disclosure failed to enable all possible shapes of the plurality of cavities at the inner surface of the monolithic structure.  The original disclosure failed to enable all possible combinations of all possible cavity shapes at the outer surface of revolution in combination with all possible cavity shapes at the inner surface of the monolithic structure.  For example, the full scope of amended Claim 43 encompassed all possible combinations of all possible shapes of the plurality of cavities at the outer surface of revolution in combination with all possible cavity shapes at the inner surface of the monolithic structure.  Claim 41 fails to limit the scope of the shapes of the plurality of cavities at the outer surface of revolution and the inner surface of the monolithic structure.
When determining whether “undue experimentation” would have been needed to make and use the claimed invention the following factors, MPEP 2164.01(a), are considered:  (A) the breadth of the claims – applicant claims a plurality of tapering side walls defining a plurality of cavities…at least some cavities includes: first cavity side walls tapering toward the centerline of the monolithic structure; second cavity side walls tapering toward the centerline of the monolithic structure; … at least one second cavity side wall having a triangle shape between the outer surface of revolution and an inner surface of the monolithic structure in the respective one cavity; each first cavity side wall having a trapezoidal shape between the outer surface of revolution and the inner surface of the monolithic structure in the respective one cavity”; (B) the nature of the invention - applicant claims a monolithic attitude control motor frame having a plurality of tapering side walls defining a plurality of cavities with an unknown cavity shape at the outer surface of revolution and an unknown cavity shape at the inner surface of revolution.; (C) the state of the prior art – the prior art references applied in the 35 USC 103 rejections (below) teaches the state of the prior art.  The prior art does not teach all possible shapes of the plurality of cavities at the outer surface of revolution.  Similarly, the prior art does not teach all possible shapes of the plurality of cavities at the inner surface of the monolithic structure.  The prior art does not teach all possible for the first time during a test on November 16, 2020.  The November 16, 2020 test was over ten years after Applicant’s earliest effective filing date of 01/15/2010.  The successful test was the sixth test of the SM-3 Block IIA interceptor missile with the “hit-to-kill” vehicle that didn’t exist in 2010 because development of the SM-3 Block IIA started in 2015.  Pg. 6 of Mizokami teaches that ground based midcourse defense (GMD) missiles had a 50% kill rate, i.e., successfully hit and destroyed an incoming warhead in half the tests under tightly controlled test conditions that did not replicate actual combat conditions, but the 50% kill rate was achieve around 10 years after Applicant’s earliest effective filing date of 01/15/2010.  Mizokami teaches that “The U.S. would have to launch four, or ideally five GMDs to knock down a single warhead.”  Max Fisher, et al., “Did American Missile Defense Fail in Saudi Arabia?”, New York Times Company, December 4, 2017, on Pg. 3, that the Saudi defense batteries fired five Patriot missiles to shoot down the incoming Houthis missile but all five Patriot missiles failed to shoot down the Houthis missile because the warhead exploded at the Riyadh airport.  The United States of America has spent billions of dollars over multiple decades developing and fielding ballistic missile defenses such as “hit-to-kill” vehicles with attitude control motors; however, the majority of reported anti-ballistic missile missiles were either complete failures or had very low success rates in the years prior to 2010 during very controlled testing.  The low success rate after decades of design, development, and testing was evidence of low predictability due to the high complexity and high difficulty of hitting a very high speed Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999, 85 USPQ2d 1826, 1830 (Fed. Cir. 2008) the court held that "The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims." (quotation omitted)  In MagSil Corp. v. Hitachi Global Storage Techs., Inc. 687 F.3d 1377, 103 USPQ2d 1769 (Fed. Cir. 2012), the Federal Circuit stated that "a patentee chooses broad claim language at the peril of losing any claim that cannot be enabled across its full scope of coverage".  As discussed above, Applicant’s original Fig. 2 (marked-up above) illustrated a single embodiment with an octagon shape (205) at the Claims 43 and 48 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, does not enable the full scope of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 20, 21, and 30 - 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Folsom et al. (6,367,735) in view of Palathingal et al. (6,565,036) in view of John (6,752,351) in view of Horst, Jr. et al. (4,581,998) in view of “Truncated square tiling” [en.wikipedia.org/wiki/Truncated_square_tiling accessed on 11/21/2019], hereinafter “Truncated-square-tiling” in view of Bar et al. (5,054,712) or Nelson et al. (6,178,741).
Regarding Claim 11, Folsom teaches, in Figs. 1 – 5B, the invention as claimed including a monolithic attitude control motor system, comprising: a monolithic frame (10) comprising an outer surface of revolution (outer surface of the cylindrical monolithic structure) and a plurality of side walls (hatched portion between adjacent cavities) defining a plurality of cavities (1 through 8) in a geometric arrangement (broadly interpreted as any arrangement of at least two cavities) extending radially from the outer surface of revolution; and a plurality of attitude control motors (12 – only one shown in cavity #3 in Fig. 1) corresponding to the plurality of cavities (1 through 8), such that an attitude control motor (12) of the plurality of attitude control motors is disposed in each cavity of the plurality of cavities (1 through 8); wherein adjacent attitude control motors (12) share a side wall or a portion of a side wall (hatched portion between adjacent cavities) therebetween; and wherein [Examiner notes that the phrase “pressurization loads generated by operation of one of the plurality of attitude control motors are transmitted to the monolithic frame” is a statement of intended use and the structure of the device as taught by Folsom can perform the function.  The Third Law of Motion stated that for every force acting on a body, the body exerts a force having equal magnitude and the opposite direction along the same line of action as the original force.  
Note 1 that it has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.  It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.
polygon as “1: a closed plane figure bounded by straight lines”.] at the outer surface of revolution and tapers to form a second polygon shape towards a centerline of the monolithic structure and a second plurality of cavities at the outer surface of revolution, different from the first plurality of cavities, and tapers towards the centerline of the monolithic structure, and wherein: the first polygon shape is an octagon; the first and second plurality of cavities are configured in the geometric arrangement at the outer surface of revolution of nested octagons and rectangles; and the second polygon of the first plurality of cavities exhibits at least one of a square shape and a rectangular shape towards the centerline of the monolithic structure.
Palathingal teaches, in Figs. 1 – 3, a similar vehicle (10), comprising: a cylindrical body (12) operably associated with an attitude control system (22 – Col. 4, ll. 42 - 67) having a first plurality of cavities exhibiting a first size at the outer surface of revolution and a second plurality of cavities exhibiting a second size at the outer surface of revolution different from the first size.  As best seen in Fig. 3 and Col. 4, ll. 50 – 65, a three thruster array (22) is shown where each thruster was of a different size at the outer surface of revolution and therefore produced different thrust forces where the second thruster (middle array) generated twice the thrust force of the first thruster (smallest sized thrusters) and the third thruster (largest sized thrusters) generated twice the thrust force of the second thruster which facilitated firing the differently sized thrusters individually or in combination to achieve a desired thrust level.  John teaches, in Figs. 1 – 12 and Col. 5, ll. 5 - 15, a similar attitude control motor system (Col. 1, ll. 14 tessellation as “1: Mosaic esp. : a covering of an infinite polygon plane without gaps or overlaps by congruent plane figures of one type or a few types”.  Truncated-square-tiling teaches that a geometric arrangement at an outer surface of nested octagons (first polygon shape) and rectangles (a square was a special type of rectangle.  For example, all squares were rectangles, but not all rectangles were squares.) was a known pattern to tessellate a polygon plane.  The pattern of nested octagons and rectangles was known in the art by various names including Mediterranean tiling, Mediterranean pattern, octagonal tiling, or truncated square tiling and was frequently used for tiled floors or tiled walls for at least the last 100 years.  As shown below, the pattern of nested octagons and rectangles was a geometric arrangement that alternated a first plurality of cavities [octagons] with a second plurality of cavities [rectangles/squares] in a common row, wherein the second plurality of cavities [rectangles/squares] at the outer surface of revolution was different from the first plurality of cavities [octagons].  Examiner notes that Applicant’s Figs. 1, 2, 4, and 5 and Specification repeatedly identifies the same shape as both a rectangular or square shape.  Applicant’s Specification Pg. 5, ll. 25 – 26 “attitude control motors 107 exhibit generally rectangular or square shapes proximate outer surface [[107]] 109 of monolithic frame 103”.  Applicant’s Specification Pg. 7, ll. 4 – 6 “one or more of cavities 


    PNG
    media_image2.png
    822
    880
    media_image2.png
    Greyscale

KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).  It would have been obvious, to one of ordinary skill in the art at the time of the invention, that the thrusting force or impulse generated by an individual attitude control motor would have been maximized by maximizing the surface area occupied by said attitude control motor (force = pressure x surface area) and 
Folsom, i.v., Palathingal, John, Horst, Jr., and Truncated-square-tiling, is silent on wherein said plurality of side walls defining said first plurality of cavities tapers to form a second polygon shape (any polygonal shape) towards a centerline of the monolithic structure and said plurality of side walls defining said second plurality of cavities tapers towards the centerline of the monolithic structure, wherein the second polygon of the first plurality of cavities exhibits at least one of a square shape and a rectangular shape towards the centerline of the monolithic structure.  



    PNG
    media_image3.png
    736
    774
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    751
    817
    media_image4.png
    Greyscale


Bar teaches, in Figs. 1 – 4, a similar attitude control motor frame (34) having a plurality of cavities (36) each one of which tapered (best seen in Figs. 2 - 4) from the outer surface of revolution (54) toward a centerline (12) of the structure.  Bar teaches, in Col. 4, ll. 1 – 6, that the cavities (36) widened in a radial direction extending from the central hollow space (32) toward the outside (38) of the vehicle (10) which meant that said cavities (32) tapered when going from the outside (38) of the vehicle (10) toward the centerline (12) of the structure.  Nelson teaches, in Figs. 3 – 7, a similar attitude control motor frame (24) having a plurality of cavities (30) each one of which tapered (best seen in Figs. 6 and 7) from the outer surface of revolution (radially outer surface) toward a centerline (center of the annular attitude control motor frame (24), best seen in Fig. 4) of the structure.  [Note:  The following well-known in the art statement is taken to Official Notice in the Office Action mailed on 04/20/2020 in Applicant’s reply filed on 06/01/2020. MPEP 2144.03(C)] Examiner takes Official Notice that basic geometry taught that the circumference of a circle was (C = 2 x pi x r, where pi = 3.14159 and r = radius from the circle center) and that a circle could be divided into a plurality of equivalent pie slice shaped portions that tapered from an outer surface of revolution towards the circle center (centerline) because the numerical value of the circumference decreased as the numerical value of the radius decreased, i.e., radius approached the center of the circular body.  As shown in Fig. A (above), a first polygon shape [octagon] at an outer surface of revolution would have changed to a second polygon shape as the sidewalls tapered toward each other as said sidewalls approached the center/centerline of the circular body, i.e., motor frame, wherein the second polygon of the first plurality of cavities exhibits at least one of a square shape and a rectangular shape towards the centerline of the monolithic structure (refer to the above discussion regarding squares and rectangles) due to basic geometry.  As shown in Fig. B (above), the second plurality of cavities [square/rectangular shape at an outer surface of revolution] would have tapered towards the centerline of the monolithic structure due to basic geometry.  
It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Folsom, i.v., Palathingal, John, Horst, Jr., and Truncated-square-tiling, with the tapered cavities of the attitude control motor frame of Bar or Nelson because all the claimed elements, i.e., the attitude control motor frame having a plurality of cavities and the cavities tapered from the outer surface of revolution of a cylinder toward a centerline of the cylinder, were known in the art, and one skilled in the art MPEP 2143(B).  It would have been obvious, to one of ordinary skill in the art at the time of the invention, that the combination of Folsom, i.v., Palathingal, John, Horst, Jr., Truncated-square-tiling, and Bar or Nelson, would have had said plurality of side walls defining said first plurality of cavities tapers to form a second polygon shape (any polygonal shape) towards a centerline of the monolithic structure and said plurality of side walls defining said second plurality of cavities tapers towards the centerline of the monolithic structure because the geometry of the tapered pie slice shaped cavities required the circumferential width to decrease from a maximum at the outer surface of revolution to a minimum circumferential width at the center/centerline of the motor frame thereby changing the cavity shape.  It would have been obvious, to one of ordinary skill in the art at the time of the invention, that the combination of Folsom, i.v., Palathingal, John, Horst, Jr., Truncated-square-tiling, and Bar or Nelson, would have had said second polygon of the first plurality of cavities exhibits at least one of a square shape and a rectangular shape towards the centerline of the monolithic structure, as shown in Fig. A above, because as the tapered cavity approached the centerline it would become a square or rectangular shape and eventually a line or a point at the centerline of the monolithic structure.
Claim 20, Folsom, i.v., Palathingal, John, Horst, Jr., Truncated-square-tiling, and Bar or Nelson, teaches the invention as claimed and as discussed above and Folsom further teaches wherein the monolithic structure (10) defines an inner surface (inner cylindrical surface) defining a central passageway (9).

Regarding Claim 21, Folsom teaches, in Figs. 1 – 5B, the invention as claimed including a vehicle, comprising: a body (Abstract and Col. 1, ll. 4 – 20 disclosed a diverter, i.e., attitude control system, that controlled the flight path of a rocket, missile, or other flying projectile by generating lateral forces to steer the rocket, missile, or other flying projectile in flight.  A rocket, missile, or other flying projectile had a body.); and a monolithic attitude control system (diverter) operably associated with the body (To steer the rocket, missile, or other flying projectile in flight the monolithic attitude control system /diverter had to be physically connected to the body.), the monolithic attitude control system (diverter) comprising: a monolithic frame (10) comprising an outer surface of revolution (outer surface of the cylindrical monolithic structure) and a plurality of side walls (hatched portion between adjacent cavities) defining a plurality of cavities (1 through 8) in a geometric pattern (broadly interpreted as any pattern of at least two cavities) extending radially from the outer surface of revolution; and a plurality of attitude control motors (12 – only one shown in cavity #3 in Fig. 1) corresponding to the plurality of cavities (1 through 8), such that an attitude control motor (12) of the plurality of attitude control motors is disposed in each cavity of the plurality of cavities (1 through 8); wherein adjacent attitude control motors (12) share a side wall or a portion of a side wall (hatched portion between adjacent cavities) therebetween; and wherein [Examiner Third Law of Motion stated that for every force acting on a body, the body exerts a force having equal magnitude and the opposite direction along the same line of action as the original force.  The designed and intended purpose of Folsom’s monolithic attitude control motor system was to steer a rocket while in flight by generating a lateral force, i.e., force perpendicular to the rocket longitudinal axis which was the direction of rocket travel.  Force was just pressure times area.] pressurization loads generated by operation of one of the plurality of attitude control motors are transmitted to the monolithic frame.
Folsom is silent on wherein the plurality of side walls defines a first plurality of cavities exhibiting a first polygon shape [Webster’s Ninth New Collegiate Dictionary, published in 1990 defined polygon as “1: a closed plane figure bounded by straight lines”.] at the outer surface of revolution and tapers to form a second polygon shape towards a centerline of the monolithic structure and a second plurality of cavities at the outer surface of revolution, different from the first polygon shape, and tapers towards the centerline of the monolithic structure, and wherein: the first polygon shape is an octagon; the first and second plurality of cavities are configured in the geometric arrangement at the outer surface of revolution of nested octagons and rectangles; and the second polygon of the first plurality of cavities exhibits at least one of a square shape and a rectangular shape towards the centerline of the monolithic structure.
tessellation as “1: Mosaic esp. : a covering of an infinite polygon plane without gaps or overlaps by congruent plane figures of one type or a few types”.  Truncated-square-tiling teaches that a geometric arrangement at an outer surface of nested octagons (first polygon shape) and rectangles (a square was a special type of rectangle.  For example, all squares were rectangles, but not all rectangles were squares.) was a known pattern to tessellate a polygon plane.  The pattern of nested 109 of monolithic frame 103”.  Applicant’s Specification Pg. 7, ll. 4 – 6 “one or more of cavities 203 transitions and tapers from a generally rectangular or square shape 209 at outer surface 109”.  Applicant’s Specification Pg. 8, ll. 5 - 9 disclosed “a plurality of attitude control motors 107 that exhibit generally rectangular or square shapes at outer surface 109”.  Applicant’s Specification Pg. 8, ll. 15 - 20 disclosed “a plurality of attitude control motors 505 that exhibit generally rectangular or square shapes at the outer surface”.  Therefore, based on Applicant’s disclosure, rectangular and square were just different names for the same shape.  Furthermore, all squares are rectangles, but all rectangles are not squares.
Thus, improving a particular device (attitude control motor system), based upon the teachings of such improvement in Palathingal, John, Horst, Jr., and Truncated-square-tiling, would have been obvious to one of ordinary skill in the art, i.e., applying KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).  It would have been obvious, to one of ordinary skill in the art at the time of the invention, that the thrusting force or impulse generated by an individual attitude control motor would have been maximized by maximizing the surface area occupied by said attitude control motor (force = pressure x surface area) and maximizing the amount of propellant in the limited volume of space within the cylindrical section formed by the outer surface of revolution.  Similarly, it would have been obvious, to one of ordinary skill in the art at the time of the invention, that the monolithic attitude control system would have been operably associated with a vehicle having a body 
Folsom, i.v., Palathingal, John, Horst, Jr., and Truncated-square-tiling, is silent on wherein said plurality of side walls defining said first plurality of cavities tapers to form a second polygon shape (any polygonal shape) towards a centerline of the monolithic structure and said plurality of side walls defining said second plurality of cavities tapers towards the centerline of the monolithic structure, wherein the second polygon of the first plurality of cavities exhibits at least one of a square shape and a rectangular shape towards the centerline of the monolithic structure.  
Bar teaches, in Figs. 1 – 4, a similar attitude control motor frame (34) having a plurality of cavities (36) each one of which tapered (best seen in Figs. 2 - 4) from the outer surface of revolution (54) toward a centerline (12) of the structure.  Bar teaches, in Col. 4, ll. 1 – 6, that the cavities (36) widened in a radial direction extending from the central hollow space (32) toward the outside (38) of the vehicle (10) which meant that said cavities (32) tapered when going from the outside (38) of the vehicle (10) toward the centerline (12) of the structure.  Nelson teaches, in Figs. 3 – 7, a similar attitude control motor frame (24) having a plurality of cavities (30) each one of which tapered (best seen in Figs. 6 and 7) from the outer surface of revolution (radially outer surface) toward a centerline (center of the annular attitude control motor frame (24), best seen in Fig. 4) of the structure.  [Note:  The following well-known in the art statement is taken to be admitted prior art because Applicant failed to traverse Examiner’s assertion of Official Notice in the Office Action mailed on 04/20/2020 in Applicant’s reply filed on 06/01/2020. MPEP 2144.03(C)]  Examiner takes Official Notice that basic geometry taught that the circumference of a circle was (C = 2 x pi x r, where pi = 3.14159 and r = radius from the circle center) and that a circle could be divided into a plurality of equivalent pie slice shaped portions that tapered from an outer surface of revolution towards the circle center (centerline) because the numerical value of the circumference decreased as the numerical value of the radius decreased, i.e., radius approached the center of the circular body.  As shown in Fig. A (above), a first polygon shape [octagon] at an outer surface of revolution would have changed to a second polygon shape as the sidewalls tapered toward each other as said sidewalls approached the center/centerline of the circular body, i.e., motor frame, wherein the second polygon of the first plurality of cavities exhibits at least one of a square shape and a rectangular shape towards the centerline of the monolithic structure (refer to the above discussion regarding squares and rectangles) due to basic geometry.  As shown in Fig. B (above), the second plurality of cavities [square/rectangular shape at an outer surface of revolution] would have tapered towards the centerline of the monolithic structure due to basic geometry.
It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Folsom, i.v., Palathingal, John, Horst, Jr., and Truncated-square-tiling, with the tapered cavities of the attitude control motor frame of Bar or Nelson because all the claimed elements, i.e., the attitude control motor frame having a plurality of cavities and the cavities tapered from the outer surface of revolution of a cylinder toward a centerline of the cylinder, were known in the art, and one skilled in the art could have substituted the tapered cavities, taught by Bar or Nelson, for the cavities of MPEP 2143(B).  It would have been obvious, to one of ordinary skill in the art at the time of the invention, that the combination of Folsom, i.v., Palathingal, John, Horst, Jr., Truncated-square-tiling, and Bar or Nelson, would have had said plurality of side walls defining said first plurality of cavities tapers to form a second polygon shape (any polygonal shape) towards a centerline of the monolithic structure and said plurality of side walls defining said second plurality of cavities tapers towards the centerline of the monolithic structure because the geometry of the tapered pie slice shaped cavities required the circumferential width to decrease from a maximum at the outer surface of revolution to a minimum circumferential width at the center/centerline of the motor frame thereby changing the cavity shape.  It would have been obvious, to one of ordinary skill in the art at the time of the invention, that the combination of Folsom, i.v., Palathingal, John, Horst, Jr., Truncated-square-tiling, and Bar or Nelson, would have had said second polygon of the first plurality of cavities exhibits at least one of a square shape and a rectangular shape towards the centerline of the monolithic structure, as shown in Fig. A above, because as the tapered cavity approached the centerline it would become a square or rectangular shape and eventually a line or a point at the centerline of the monolithic structure.
Claim 30, Folsom, i.v., Palathingal, John, Horst, Jr., Truncated-square-tiling, and Bar or Nelson, teaches the invention as claimed and as discussed above and Folsom further teaches wherein the monolithic structure (10) defines an inner surface (inner cylindrical surface) defining a central passageway (9).
Re Claim 31, Folsom, i.v., Palathingal, John, Horst, Jr., Truncated-square-tiling, and Bar or Nelson, teaches the invention as claimed and as discussed above and Folsom further teaches, in Abstract and Col. 1, ll. 4 – 20, wherein the vehicle is an air-traveling vehicle.  A flying vehicle such as a rocket, missile, or other flying projectile were air-traveling vehicles.
Re Claim 32, Folsom, i.v., Palathingal, John, Horst, Jr., Truncated-square-tiling, and Bar or Nelson, teaches the invention as claimed and as discussed above; except, wherein the vehicle is a water-traveling vehicle.  At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to apply the monolithic attitude control system of Folsom, i.v., Palathingal, John, Horst, Jr., Truncated-square-tiling, and Bar or Nelson, teaches the invention as claimed and as discussed above to the body of a water-traveling vehicle because Applicant has not disclosed that the vehicle is a water-traveling vehicle provides an advantage, is used for a particular purpose, or solves a stated problem.  Furthermore, Applicant’s original Specification disclosed on Pg. 9, ll. 5 – 6, “In the embodiment of Figure 7, and air- or water-traveling vehicle 701 comprises a body 703…”.  Applicant’s original Fig. 7 shows a single vehicle (701) with fins that could either be called a rocket shape or a missile shape depending upon the particular application.  Therefore calling the vehicle an air-traveling vehicle or a water-traveling vehicle does not change the structure of said Claim 31 recites “the vehicle is an air-traveling vehicle” and Claim 33 recites “the vehicle is an exoatmospheric vehicle” which is indicative of the fact that the claimed vehicles are indeed a “Design Choice”, as all options perform equally well, and none of the options exhibits an advantage over the others.  Therefore, it would have been an obvious matter of design choice to modify Folsom, i.v., Palathingal, John, Horst, Jr., Truncated-square-tiling, and Bar or Nelson, teaches the invention as claimed and as discussed above to obtain the invention as specified in claim 32.
Re Claim 33, Folsom, i.v., Palathingal, John, Horst, Jr., Truncated-square-tiling, and Bar or Nelson, teaches the invention as claimed and as discussed above and Folsom further teaches, in Abstract and Col. 1, ll. 4 – 20, wherein the vehicle is an exoatmospheric vehicle.  A vehicle such as a rocket or missile were exoatmospheric vehicles because they were designed to reach and operate in space, i.e., outside the atmosphere.

Allowable Subject Matter
Claim 42 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 10 and 40 depend from Claim 42 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Claims 44 and 46 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent apparatus Claims 49 and 51, prior art fails to teach in combination with the other limitations of the claim, “…the first polygon shape is an octagon; the first and second plurality of cavities are configured in the geometric arrangement at the outer surface of revolution of nested octagons and rectangles; and the second polygon of the first plurality of cavities exhibits at least one of a square shape and a rectangular shape towards the centerline of the monolithic structure; and at least one second cavity side wall having a triangle shape between the outer surface of revolution and an inner surface of the monolithic structure to form at least one corner of the second polygon towards the centerline; and each first cavity side wall having a trapezoidal shape between the outer surface of revolution and the inner surface of the monolithic structure”.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent apparatus Claims 50 and 52, prior art fails to teach in combination with the other limitations of the claim, “…the first polygon shape is an octagon; the first and second plurality of cavities are configured in the geometric arrangement at the outer surface of revolution of nested octagons and rectangles; and the second polygon of the first plurality of cavities exhibits at least one of a square shape and a rectangular shape towards the centerline of the monolithic structure; and wherein each cavity of the first plurality of cavities comprises: first cavity side walls of .


Response to Arguments
Applicant's arguments filed 11/02/2021 have been fully considered.  To the extent possible they have been addressed in the rejections above at the appropriate locations, and furthermore they were found not persuasive for the following reasons.

Applicant argues on Pg. 14, under heading “III. Claim 37” that the claim was rejected because it raises “new matter”.  This is incorrect.  As stated in the rejection, the 35 USC §112(a) written description rejection was based on the fact that Claim 37 was a genus claim and the original written description failed to adequately describe a representative number of species.  Accordingly, per MPEP 2163(II)(A)(3)(a)(i) “If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph”.  Therefore, the 35 USC MPEP.  The rejection is maintained.  Applicant further argues that the “…claims should be read in light of the specification”.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, limitations in the specific are not incorporated into the claims and do not limit the scope of the claims.  The rejection is maintained.

Applicant argues on Pg. 15, under heading “VII. New Claim 43” that the claim cannot be under “new matter” if the claim fails to recite a limitation.  As stated in the above rejection, the 35 USC §112(a) written description rejection is based on the fact that Claim 43 was a genus claim and the original written description failed to adequately describe a representative number of species.  Accordingly, per MPEP 2163(II)(A)(3)(a)(i) “If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph”.  Therefore, the 35 USC §112(a) written description rejection of Claim 43 complies with the requirements of the MPEP.  Applicant further argues that the “…claims should be read in light of the specification”.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, limitations in the specific are not incorporated into the claims and do not limit the scope of the claims.

Pgs. 15 – 24, basically repeats applicant’s prior arguments regarding the 35 USC §103 rejections by attacking the individual prior art references and the combination of the prior art references.  Applicant’s repeated arguments were addressed in prior Office Actions and are addressed below.  

Regarding, Applicant’s attacks against the individual references Folsom, Palathingal, John, Horst, Truncated-Square-Tiling, and Bar or Nelson on Pgs. 17 – 23.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant further argues on Pg. 17, second to last paragraph, using a geometric pattern of shapes to provide high “packing efficiency” of attitude control motors by minimizing the amount of material required to construct the cavity walls of the monolithic attitude control motor frame.  As previously explained, packing efficiency was known in the art.  Honey bees have been using the geometric arrangement of nested hexagons, i.e., honeycomb, for millions of years because the honeycomb arrangement maximized honey storage volume while minimizing the amount of wax required to construct the honeycomb, i.e., thin walls.  Applicant’s disclosed second embodiment of nested cavities having a hexagonal shape shown in Fig. 6 appears to be the conventional honeycomb arrangement that honey bees have been using for millions of years.  Hexagonal tiling taught, in the second sentence, that “…hexagonal tiling is the 
 Applicant further argues on Pg. 19, first full paragraph that “…the tiles of the Truncated Square Tiling if incorporated into the structure of Folsom, Palathingal, John or Horst destroys their intended operation. This is because Truncated Square Tiling does not teach a monolithic structure comprising cavities having polygon shapes, but instead different tile structures that are generally planar.”  As discussed above, Folsom taught a monolithic structure comprising shaped cavities; therefore, Truncated Square Tiling was not used for teaching the argued cavity/cavitites limitations.  Furthermore, Applicant’s argument failed to explain how the “generally planar” tiles of Truncated Square Tiling would have allegedly destroyed the intended operation of Folsom, Palathingal, John or Horst.  Consequently, Applicant's arguments are mere allegations without factual support in the record, it has been held that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”); MPEP 2145.  Furthermore, Folsom’s cavities already had a radial depth with a cavity shape at the outer surface of revolution and another cavity shape at the inner surface of revolution.  Truncated Square Tiling was only used to teach the known geometric arrangement of octagons and squares forming a pattern that efficiently covered a rectangular surface.  Additionally, the cavity shape at the outer surface of revolution tapering to another cavity shape at the inner surface of revolution was basic high school geometry.  It was known from basic geometry that the circumference of a circle was (C = 2 x pi x r, where pi = 3.14159 and r = radius from the circle center) and that a circle could be divided into a plurality of equivalent pie slice shaped portions that tapered from an outer surface of revolution towards the circle center (centerline) because the numerical value of the circumference decreased as the 

Applicant further argues on Pg. 19, second to last paragraph continuing on to Pg. 20 that Truncated Square Tiling was not analogous prior art because it was not in the same field of endeavor as the claimed invention and was not reasonably pertinent to the problem faced by the inventor.  Applicant’s argument is contradicted by Applicant’s disclosure, which disclosed on Pg. 8, ll. 21 – 22 “Attitude control motors 503 and 505 are in a nested configuration to provide a high packing efficiency of attitude control motors” and disclosed on Pg. 8, ll. 27 – 28 “Attitude control motors 603 are in a nested configuration to provide a high packing efficiency of attitude control motors.”  Applicant disclosed on Pg. 9, ll. 13 – 15, “The present invention provides significant advantages, including: (1) providing an attitude control motor system that exhibits higher packaging efficiency than conventional attitude control motor systems”.  Accordingly, the problem faced by the inventor was efficiently packing the solid propellant grain/attitude control motors into the cylindrical section of the rocket/missile, i.e., providing higher packaging efficiency.  Applicant’s solution to the problem is two geometric patterns: a first pattern of octagons and squares at the outer surface of revolution and a second patter of nested hexagons, i.e., honeycomb, at the outer surface of revolution.  As discussed above, if the outer surface of revolution of a cylinder was cut on said outer surface parallel to the longitudinal axis and unrolled, the unrolled outer surface would for a rectangular surface that would have been efficiently covered by the geometric pattern of octagons and squares.  Webster’s Ninth New Collegiate Dictionary, published in 1990 tessellation as “1: Mosaic esp. : a covering of an infinite geometric plane without gaps or overlaps by congruent plane figures of one type or a few types”.  Truncated-square-tiling teaches that a pattern of nested octagons and rectangles was a known pattern to tessellate a geometric plane.  Therefore, tessellating a rectangular geometric plane using a geometric pattern of octagons and squares was known to efficiently cover said geometric rectangular surface, i.e., provide high packaging efficiency.  Accordingly, Truncated Square Tiling was reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention) because the geometric pattern of octagons and squares formed a pattern that efficiently covered a rectangular surface, i.e., provided high packaging efficiency, just as a honeycomb arrangement, i.e., nested hexagons, provided high packaging efficiency for honeybees for tens of thousands of years.

Applicant further argues on Pg. 20, last paragraph continuing on to Pg. 21, that Bar does not teach changing the cavity shape as the cavity tapered from the shape at the outer surface of revolution to the shape at or toward the center of the monolithic attitude control motor frame.  As discussed in previous Office Actions and discussed above, the cavity shape at the outer surface of revolution tapering to another cavity shape at the inner surface of revolution was basic high school geometry.  It was known from basic geometry that the circumference of a circle was (C = 2 x pi x r, where pi = 3.14159 and r = radius from the circle center) and that a circle could be divided into a plurality of equivalent pie slice shaped portions that tapered from an outer surface of revolution towards the circle center (centerline) because the numerical value of the that the only disclosure of tapering cavity walls from an octagon at the outer surface of revolution to a square or rectangle at the centerline is only found in Applicant's specification, figures, and claims”.  As discussed above, the fact that a plurality of radial cavities equidistantly circumferentially spaced within in a cylindrical body, i.e., circular cross section, had to taper from the shape at the outer surface of revolution to the shape at or toward the center of the cylindrical body, i.e., monolithic attitude control motor frame, was a fact of basic high school geometry.  Therefore, the fact that the cavities tapered was known in the art and not an inventive feature of Applicant’s invention.  The combination of Folsom, i.v., Palathingal, John, Horst, Jr., Truncated-square-tiling, and Bar or Nelson, meant that the plurality of octagon shaped cavities at the outer surface of revolution of the cylindrical body, i.e., monolithic attitude control motor frame, would have to taper to a different shape, like a square/rectangle, as the cavity progressed radially inward to the centerline of the cylindrical body.  Because at the centerline of the cylindrical body, each individual cavity would have tapered into a line or a point.  Therefore, it would have been impossible for the octagon shape at the outer surface of revolution of a cavity to remain an octagon shape as said cavity tapered radially inward to the centerline of the cylindrical body because at said centerline said cavity would have tapered into a line or a point.  Accordingly, the rejections are maintained.

Pg. 21, last paragraph continuing on to Pg. 23, for reference Nelson and Claims 21 and 30 – 33.  Examiner’s response to the repeated arguments are the same as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/LORNE E MEADE/Primary Examiner, Art Unit 3741